The court did not err in overruling the motion for a new trial.
                        DECIDED FEBRUARY 1, 1944.
The defendant was found guilty of a violation of the State uniform drug act. She filed a motion for a new trial containing the general and two special grounds. The court overruled the motion, and she excepted.
1. As to the general grounds the evidence overwhelmingly supported the verdict.
2. Special ground 1 complains because the court admitted, over objection, testimony of a witness that an officer had been to her home (where the defendant resided) on an occasion other than the one involving the transaction for which the defendant was tried. The witness testified that on the previous occasion the officers went there to investigate "paregoric." It is contended that this testimony was highly prejudicial and harmful in such a degree as to demand a reversal. The record does not reveal that the officers were making the investigation with reference to the defendant. Then, too, counsel for the defendant had questioned the officers at length as to the number of visits they had made to her home, *Page 536 
their motive, etc. In view of the entire evidence, this assignment is without merit.
3. Special ground 2 assigns error because the court admitted, over objection of the defendant, a plea of guilty to an accusation charging the defendant with public drunkenness. The record does not disclose what produced the intoxication of the defendant or that occasion, but under the evidence in the case, including the defendant's statement, this evidence was admissible, having been offered in rebuttal after the defendant had made her statement. This ground is without merit.
The court did not err in overruling the motion for a new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.